Citation Nr: 1031413	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of the disability rating for service-
connected bilateral hearing loss from 30 percent to 20 percent, 
effective March 1, 2008, was proper, to include whether the 
Veteran is entitled to a disability rating in excess of 30 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1953 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board recognizes that a claim stemming from a rating 
reduction action is a claim for restoration of the prior rating 
and, typically, does not contemplate a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the 
Veteran submitted a claim for an increased disability rating in 
May 2007.  Following the Veteran's claim, the RO proposed to 
reduce the Veteran's current disability to 10 percent.  In the 
December 2007 rating decision, the RO reduced the Veteran's 
disability rating to 10 percent, effective March 1, 2008.  The 
Board finds that the December 2007 rating decision which reduced 
the Veteran's disability rating was also a denial of his petition 
to have the rating increased.  As a result, the Veteran's appeal 
of that rating decision has brought before the Board the issue of 
the propriety of the reduction of the rating in addition to the 
Veteran's claim for entitlement to an increased disability rating 
for bilateral hearing loss.

In addition, the Board notes that the December 2007 rating 
decision reduced the Veteran's disability rating for bilateral 
hearing loss from 30 percent to 10 percent disabling, effective 
March 1, 2008.  However, in a subsequent September 2008 rating 
decision, the RO changed the disability rating of 10 percent to 
20 percent disabling, effective March 1, 2008.  Thus, the issue 
on appeal has been recharacterized to reflect the change.  

The record reveals that the Veteran requested a Travel Board 
hearing in conjunction with his appeal.  The Veteran was 
scheduled for a hearing on June 17, 2010, but did not report.  
The Veteran has not requested another hearing, and therefore, the 
Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In an October 2006 rating decision, service connection for 
bilateral hearing loss was granted and the RO assigned an initial 
disability rating of 30 percent, effective February 15, 2005.   

3.  Following the June 2007 and August 2007 VA examinations, the 
RO issued a proposal to reduce the disability rating for the 
service-connected bilateral hearing loss, from 30 percent to 10 
percent, on the grounds that the medical evidence did not support 
the currently assigned disability rating.

4.  Reduction of the Veteran's disability rating for bilateral 
hearing loss from 30 percent to 10 percent was formally 
implemented, effective from March 1, 2008.   

5.  Subsequently, the Veteran's disability rating for bilateral 
hearing loss was changed from 10 percent to 20 percent disabling, 
effective from March 1, 2008.  

6.  The medical evidence of record does not establish that there 
was an actual improvement in the Veteran's service-connected 
bilateral hearing loss or that an improvement in the Veteran's 
ability to function had occurred.

7.  The most probative medical evidence of record demonstrates 
that the Veteran does not warrant a disability rating in excess 
of 30 percent.  




CONCLUSIONS OF LAW

1.  The reduction in rating from 30 percent to 20 percent for 
bilateral hearing loss, effective March 1, 2008, was not proper, 
and the criteria for restoration of the 30 percent rating have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 3.385, 4.85, Diagnostic Code 6100 
(2009).

2.  The criteria for a disability rating in excess of 30 percent 
for service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim for restoration of a 30 
percent disability rating for service-connected bilateral hearing 
loss, the Board notes that this issue arises not from a claim 
filed by the Veteran but rather from action initiated by the RO. 
Concerning this, the Board notes that service connection has been 
in effect since February 15, 2005.  In May 2007, the Veteran 
filed a claim for an increased rating and following two VA 
examinations, the RO proposed, in a September 2007 rating action, 
to reduce the Veteran's disability rating for bilateral hearing 
loss to 10 percent disabling.  The Veteran's disability rating 
was reduced to 10 percent by a December 2007 rating decision, 
effective March 1, 2008.  In a September 2008 rating decision, 
the Veteran's disability rating was changed to 20 percent, 
effective March 1, 2008.  The Veteran was notified by various 
communications, including a statement of the case (SOC), as to 
what information was of record and what was required to 
substantiate the continuation or restoration of the 30 percent 
disability rating.

Moreover, inasmuch as this case involves a rating reduction, the 
Board notes that there are specific notice requirements, found in 
38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in 
ratings.  The Board believes that those specific notice 
requirements take precedence over the more general notice 
requirements that apply when a claimant makes a claim for 
benefits to VA and, as will be explained herein, those specific 
notice requirements were complied with in conjunction with the 
reduction of the rating for the bilateral hearing loss.  See 
Zimick v. West, 11 Vet. App. 45, 51 (1998) ('a more specific 
statute will be given precedence over a more general one . . . 
.') (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.         § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted his claim for an increased 
disability rating in May 2007 and the Veteran was sent a 
notification letter in May 2007.  The letter notified him that, 
to substantiate a claim for increased compensation, the evidence 
must show that his service-connected disability had gotten worse.  
38 U.S.C.A.           § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The Veteran was also informed that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The Veteran was also notified as to the assignment of 
effective dates.  The letter informed the Veteran of the types of 
evidence that might show such a worsening of the disability, 
including statements from a doctor containing the physical and 
clinical findings; results of laboratory tests or x-rays; the 
dates of examinations and tests; and statements from other 
individuals who were able to describe from their knowledge and 
personal observations in what manner the disability had become 
worse.  Thus, the Board finds that the notification requirements 
have been met.  

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records, and by affording VA 
examinations.  Concerning this, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).   In this respect, the Veteran was afforded 
VA examinations in June 2007, August 2007, June 2008, and April 
2009.  The Board finds that the examinations are adequate.  The 
examiners reviewed the claims file and provided the medical 
information needed to address the rating criteria.  During the 
course of the appeal, the Compensation and Pension (C&P) hearing 
examination worksheets were revised to include a discussion of 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 
4.10.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the 
Court held that in addition to dictating objective test results, 
a VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  The Board acknowledges that the 
examiners did not specifically discuss the functional effects of 
the Veteran's hearing loss.  However, the June 2007 examiner 
noted that the functional impairment was difficulty understanding 
conversations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Moreover, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice caused 
by a deficiency in the examination.  The record does not reveal 
any allegations of prejudice caused by a deficiency in the 
examinations here.  Indeed, the Veteran has been represented 
throughout the course of the appeal, yet the documents submitted 
do not contain any such assertion.  Although the Veteran stated 
that the June 2007 examination report misinterpreted his service 
duties and the August 2007 examiner did not report correct 
information about vertigo or disequilibrium, there are no 
allegations with respect to the rating criteria in this case or 
allegations related to functional effects.  The Board, therefore, 
finds that the functional effects have been sufficiently 
addressed and the duty to assist has also been satisfied.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of the issues and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

I.	Propriety of Rating Reduction

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  See 38 U.S.C.A.               § 1155 (West 
2002 & Supp. 2009).  The Court has consistently held that when an 
RO reduces a Veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.  Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations applicable 
to all rating- reduction cases, regardless of the rating level or 
the length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of the 
entire history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA 
to ascertain, based upon review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  See 38 C.F.R.           
§ 3.105(e) (2009).

Furthermore, section 3.105(i) requires that the Veteran be 
informed that he or she may request a predetermination hearing 
provided that the request is received by VA within 30 days from 
the date of the notice of the proposed rating reduction.  The 
regulation provides that if a timely request for a 
predetermination hearing is received, VA will notify the 
beneficiary in writing of the time and place of the hearing at 
least 10 days in advance of the scheduled hearing date; that the 
hearing will be conducted by VA personnel who did not participate 
in the proposed adverse action and who will bear the decision-
making responsibility; and that if a predetermination hearing is 
timely requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1) 
(2009).

Following the predetermination procedures specified above, final 
action will be taken.  If the beneficiary failed without good 
cause to report for a scheduled predetermination hearing, the 
final action will be based solely upon the evidence of record.  
If a predetermination hearing was conducted, the final action 
will be based on evidence and testimony adduced at the hearing as 
well as the other evidence of record including any additional 
evidence obtained following the hearing pursuant to necessary 
development.  See 38 C.F.R. § 3.105(i)(2) (2009).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and the 
award will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 C.F.R. § 
3.105(e) (2009).

In this case, the Board finds that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) when it took 
action in a December 2007 rating decision to reduce the rating 
for the Veteran's service-connected bilateral hearing loss from 
30 percent to 10 percent disabling (subsequently changed to 20 
percent disabling, effective March 1, 2008).  As was discussed in 
the law and regulations section above, 38 C.F.R. § 3.105(e) 
requires that the Veteran be provided with proper notification, 
the opportunity to respond to a proposed reduction and notice 
which includes 'detailed reasons' for the contemplated reduction 
in the assigned disability rating.  In this regard, a September 
2007 notice letter and rating determination explained why the 
Veteran's disability rating was reduced.  The notice also advised 
the Veteran that he could submit medical or other evidence to 
show that this change should not be made, noting that the best 
type of evidence to submit was a statement through a physician 
who recently treated or examined him.  The notice stated that if 
no additional evidence was received within 60 days from the date 
of the letter, his evaluation would be reduced the first day of 
the third month following the notice of a final decision.  In 
addition, the notice letter also advised the Veteran that he 
could request a personal hearing to present evidence or argument 
on any important point on his claim.  The Veteran did request a 
personal hearing, but subsequently cancelled his hearing request 
and did not request another hearing to be scheduled.   Thus, the 
Board finds that the due process standards set forth in 38 C.F.R.                   
§ 3.105(e) were met in this case.

As the due process requirements have been met, the Board must now 
determine whether the reduction in the disability rating for 
service-connected bilateral hearing loss from 30 percent 
disabling to 20 percent was proper.

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2009).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension. However, the provisions of 
38 C.F.R. § 3.344(c) specify that these considerations are 
required for ratings which have continued for long periods at the 
same level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Therefore, reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction in rating.  

In this case, the record shows that an October 2006 rating 
decision granted service connection for bilateral hearing loss, 
assigning a disability rating of 30 percent, effective February 
15, 2005.  Thereafter, the RO proposed to reduce the Veteran's 
disability rating for bilateral hearing loss from 30 percent 
disabling to 10 percent disabling due to VA examination reports.  
In a December 2007 rating decision, the RO reduced the Veteran's 
disability rating for bilateral hearing loss from 30 percent to 
10 percent, effective March 1, 2008.  Subsequently, in a 
September 2008 rating decision, the disability rating was changed 
to 20 percent, effective March 1, 2008.    Since the Veteran's 
rating was reduced effective as of March 1, 2008, it has been in 
effect for less than five years.  As the Veteran's disability 
rating has been in effect for less than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  
Instead, a single reexamination disclosing improvement in the 
disability is sufficient to warrant reduction in a rating.  See 
38 C.F.R. § 3.344(c).

With respect to whether a rating reduction is proper, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular rating 
has been in effect.  Specifically, the Court has stated that 
certain regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the Veteran's disability."  
Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 
4.13).

A rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and whether 
the examination reports reflecting such change are based upon 
thorough examinations."  Id. at 421.  Thus, in any rating-
reduction case, not only must it be determined that an 
improvement in a disability had actually occurred, but also that 
the improvement reflects an improvement under the ordinary 
conditions of life and work.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100. VA disability compensation for impaired 
hearing is derived from the application in sequence of two 
tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table 
VI correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the correlation.  
Each Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  The 
table is applied separately for each ear to derive the values 
used in Table VII.  Table VII prescribes the disability rating 
based on the relationship between the values for each ear derived 
from Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this case, the Veteran was afforded a VA examination in June 
2007.  The Veteran reported difficulty hearing.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
65
LEFT
35
45
65
60
70

The Veteran's average pure tone threshold was 61 decibels in the 
right ear and 60 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the right 
ear and 72 percent in the left ear.  The results of the VA 
examination correspond to Level IV hearing for the right ear and 
Level VI for the left ear in Table VI.  38 C.F.R. § 4.85(f).  
When those values are applied to Table VII, a 20 percent 
disability rating is warranted.  

The Veteran was afforded another VA examination in August 2007.  
The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
65
70
LEFT
35
40
60
60
60

The Veteran's average pure tone threshold was 61 decibels in the 
right ear and 55 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the right 
ear and 72 percent in the left ear.  The results of the VA 
examination correspond to Level IV hearing for the right ear and 
Level V for the left ear in Table VI. 38 C.F.R. § 4.85(f).  When 
those values are applied to Table VII, a 10 percent disability 
rating is warranted.  

The Veteran was afforded another examination in June 2008.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
65
80
LEFT
30
45
60
60
70

The Veteran's average pure tone threshold was 68 decibels in the 
right ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 64 percent in the right 
ear and 68 percent in the left ear.  The results of the VA 
examination correspond to Level VII hearing for the right ear and 
Level V for the left ear in Table VI.  38 C.F.R. § 4.85(f).  When 
those values are applied to Table VII, a 30 percent disability 
rating is warranted.  

In reviewing the medical evidence of record, it appears that the 
results from the August 2007 VA examination report appear to be 
an aberration as there are no other audiometric findings that 
would result in a 10 percent disability rating.  The Board does 
note that the June 2007 QTC examination supports a 20 percent 
disability rating, which the Veteran is currently assigned.  
However, in reviewing the entire history of the Veteran's 
bilateral hearing loss, the Board finds that the evidence of 
record does not reflect an actual improvement in the Veteran's 
bilateral hearing loss or that an improvement in the Veteran's 
ability to function has occurred.  This finding is further 
supported by the subsequent medical evidence of record, 
specifically the June 2008 VA examination report, which would 
warrant the assignment of a 30 percent disability rating.  See 
Dofflemyer v. Derwinski, supra (post-reduction medical evidence 
may be considered in the context of evaluating whether the 
condition had actually improved).

For these reasons, the Board finds that the reduction in rating 
from 30 percent to 20 percent for the Veteran's service-connected 
bilateral hearing loss was improper. Consequently, the Veteran's 
appeal is granted and the 30 percent disability rating is 
restored, effective March 1, 2008.  

II.	Increased rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  The United States Court of Appeals for Veterans 
Claims (Court or CAVC) has also held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2009).  
Under these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 
38 C.F.R. § 4.85 (2009).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 (2009).  To evaluate an 
individual's level of disability, Table VI is used to assign a 
Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average.  38 C.F.R. § 4.85(b) (2009).  Table VII 
is used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment for each ear.  
38 C.F.R. § 4.85(e) (2009).

If puretone thresholds in each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) 
(2009).

When the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2009).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.          38 C.F.R. § 3.102.  The question is whether 
the evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 30 
percent for his bilateral hearing loss.  

The Veteran underwent a private audiological examination in April 
2007.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
70
64
LEFT
30
50
70
70
60

The private audiogram results were provided in graph form, and 
the Board has depicted the numerical results from the graph as 
shown in the chart above.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is precluded 
from engaging in such fact finding in the first instance, and 
remanding in part because the Board did not discuss the results 
of the private audiometric testing).  The pure tone threshold 
averages were 62.25 decibels for the right ear and 63 decibels 
for the left ear.  In an addendum to the report, the private 
audiologist stated that that the speech discrimination scores 
were 48 percent, bilaterally, and were determined using the 
Maryland CNC test.  The results of the examination correspond to 
Level VIII for the right ear and Level VIII for the left ear.  
When those values are applied to Table VII, a 50 percent 
disability rating is warranted.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported difficulty hearing.  The pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
65
LEFT
35
45
65
60
70

The Veteran's average pure tone threshold was 61 decibels in the 
right ear and 60 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the right 
ear and 72 percent in the left ear.  The results of the VA 
examination correspond to Level IV hearing for the right ear and 
Level VI for the left ear in Table VI. 38 C.F.R. § 4.85(f).  When 
those values are applied to Table VII, a disability rating in 
excess of 30 percent is not warranted.  

The Veteran was afforded another VA examination in August 2007.  
The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
65
70
LEFT
35
40
60
60
60

The Veteran's average pure tone threshold was 61 decibels in the 
right ear and 55 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the right 
ear and 72 percent in the left ear.  The results of the VA 
examination correspond to Level IV hearing for the right ear and 
Level V for the left ear in Table VI. 38 C.F.R. § 4.85(f).  When 
those values are applied to Table VII, a disability rating in 
excess of 30 percent is not warranted.    


The Veteran underwent another private audiological examination in 
March 2008.  The pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
80
75
70
LEFT
45
60
75
85
70

The Veteran's average pure tone thresholds were 71.25 decibels in 
the right ear and 72.5 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 48 percent in 
the right ear and 52 percent in the left ear.  The results of the 
examination correspond to VIII for the right ear when applied to 
Table VI.  However, as the Veteran exhibited auditory thresholds 
of 55 decibels or more in each of the 1000, 2000, 3000, and 4000 
Hertz, Table VIA is for application.  Applying the average pure 
tone threshold for the right ear to Table VIA results in Level VI 
impairment.  As Table VI results in a higher impairment, Level 
VIII will be used.  When the results for the left ear are applied 
to Table VI, the results correspond to Level VIII hearing 
impairment.  As the Veteran's left ear resulted in auditory 
thresholds of more than 55 decibels in the 1000 - 4000 Hertz, 
Table VIA is for application.  When the puretone threshold 
average for the left ear is applied to Table VIA, a Level VI 
hearing impairment is appropriate.  As Table VI results in a 
higher impairment, Level VIII will be used.  When those values 
are applied to Table VII, a 50 percent disability rating is 
warranted.  

The Veteran was afforded a VA examination in June 2008.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
65
80
LEFT
30
45
60
60
70

The Veteran's average pure tone threshold was 68 decibels in the 
right ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 64 percent in the right 
ear and 68 percent in the left ear.  The results of the VA 
examination correspond to Level VII hearing for the right ear and 
Level V for the left ear in Table VI.  38 C.F.R. § 4.85(f).  When 
those values are applied to Table VII, a 30 percent disability 
rating is warranted.  

The Veteran underwent a private audiological examination in 
September 2008.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
70
75
LEFT
50
65
80
65
70

 The Veteran's average pure tone thresholds were 69 decibels in 
the right ear and 70 decibels in the left ear.  The speech 
discrimination scores, determined by use of the Maryland CNC 
test, were 60 percent in the right ear and 34 percent in the left 
ear.  As the right and left ears show auditory thresholds of more 
than 55 dB in each threshold (1000, 2000, 3000, and 4000), Table 
VIA is for application.  When applying the results for the right 
ear to Table VI, the results correspond to a Level VIII 
impairment.  When applied to Table VIA, the results for the right 
ear results in Level V impairment.  As Table VI results in a 
higher level of impairment, Level VIII will be used.  As for the 
left ear, applying Table VI, results in Level XI impairment.  If 
applied to Table VIA, the result would be VI.  Therefore, as 
Table VI results in a higher level of impairment, Level XI for 
the left ear will be used.  When those values are applied to 
Table VII, a 70 percent disability rating is warranted.  

The October 2008 private records show that the Veteran had speech 
recognition testing with 60 percent for the right ear and 34 
percent for the left ear.  There are no audiometric findings 
associated with the record and no indication as to whether the 
Maryland CNC test was used.  Therefore, the results are 
inadequate for rating purposes.  

As the private examinations resulted in much higher disability 
ratings than the three contemporaneous VA examination reports and 
the private records also indicated lower speech discrimination 
scores, the Veteran was afforded another VA examination in April 
2009 to clarify the disparate results.  The pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
75
75
LEFT
35
50
65
65
65

The Veteran's average pure tone threshold was 68 decibels in the 
right ear and 61 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the right 
ear and 60 percent in the left ear.  Again, as the audiometric 
findings for the right ear resulted in thresholds of 55 decibels 
or higher in the 1000, 2000, 3000, and 4000 Hertz, Table VIA is 
for application.  When the Veteran's average pure tone threshold 
for the right ear is applied to Table VIA, the results correspond 
to Level V impairment.  When applied to Table VI, the results 
correspond to Level IV impairment.  As application of Table VIA 
results in a higher level of impairment, Level V will be used.  
When the results for the left ear are applied to Table VI, the 
results correspond to Level VI.  When those values are applied to 
Table VII, a disability rating in excess of 30 percent is not 
warranted.  The examiner explained, as to whether there was a 
worsening of hearing ability and worsening of word recognition 
ability, that there was no significant threshold shift in either 
ear compared to the 2007 or 2008 tests.  In fact, the word 
recognition ability in the right ear was the same as it was in 
2007 and better than it was in 2008.  In the left ear, it was 
unchanged from 2008.  Thus, the examiner noted that there was no 
significant worsening of word recognition ability.  

Thus, although the private audiological examination reports 
revealed much lower speech recognition scores, which resulted in 
higher disability ratings of 50 percent and 70 percent, when 
reviewing the most recent results and the contemporaneous VA 
examination reports, the Board finds that the VA examination 
reports are more indicative of the Veteran's current level of 
disability.  The Board finds it particularly persuasive that the 
most recent VA examiner commented that there had been no 
significant threshold shift or word recognition ability when 
compared to tests conducted in 2007 and 2008.  Therefore, the 
Board finds that the Veteran does not warrant a disability rating 
in excess of 30 percent.  

As the record contains no evidence showing that the Veteran was 
entitled to a higher rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  Thus, the Board finds that the current disability 
rating of 30 percent is appropriate and that there is no basis 
for awarding a higher disability rating for bilateral hearing 
loss.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

The Board acknowledges the lay statements submitted in support of 
the Veteran's claim for a higher disability rating.  The Veteran 
has explained that his hearing is worse and he deserves a higher 
disability rating.   In addition, the Veteran's spouse, T.C., 
submitted a letter and stated that the Veteran's hearing has 
become increasingly impaired and that the loss of hearing has 
caused duress and a negative effect on their marriage 
relationship.  To that end, the Veteran and his wife certainly 
can attest to factual matters of which they have first-hand 
knowledge, such as the complaints of increased difficulty 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as was indicated above, evaluating hearing loss 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Thus, while the 
Veteran and his wife are competent to report on lay-observable 
symptomatology, they do not have medical expertise and cannot 
establish through lay reports alone that the Veteran's hearing 
loss is of such severity as to meet the criteria for a higher 
disability rating under Table VII of 38 C.F.R.              § 
3.385.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  In fact, the Board finds that the medical evidence of 
record probatively outweighs the statements of the Veteran and 
his wife.  

In light of the above, the Board concludes that the claim must be 
denied.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board finds that the record does 
not reflect that the Veteran's service-connected bilateral 
hearing loss is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See                 
38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
hearing loss disability with the established criteria found in 
the Rating Schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

In this case, the Veteran has not asserted that his service-
connected bilateral hearing loss disorder affects his ability to 
be employed.  The evidence of record also clearly does not show 
frequent periods of hospitalization.  Additionally, the Board 
finds that the rating criteria to evaluate the service-connected 
disorder discussed above reasonably describe the claimant's 
disability level and symptomatology, and while he has appealed 
for a higher rating, the evidence here simply does not support 
such an award.  Further, none of the evidence reflects that the 
Veteran's hearing loss affects his daily life in an unusual or 
exceptional way.  Cf. Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Therefore, the Veteran's disability picture is 
contemplated by the Rating Schedule and no extraschedular 
referral is required.    38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER


Restoration of a 30 percent rating for bilateral hearing loss is 
granted, effective March 1, 2008.  

Entitlement to a disability rating in excess of 30 percent for 
bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


